     ORIGINAL                                               FILED IN THE
                                                    UNITED STATES DISTRICT COURT
KENJI M.PRICE #10523                                     DISTRICT OF HAWAII
United States Attorney
District of Hawaii                                       ^ AUG 2 2 2019
                                                    at    o'clock and         M
                                                         SUE BEITIA, CLERK
REBECCA PEREMUTTER
Assistant U.S. Attorney
Room 6-100,PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808)541-2850
Facsimile: (808)541-2958
E-Mail: rebecca.perlmutter@usdoj.gov


Attorneys for Plaintiff
UNITED STATES OF AMERICA


                  IN THE UNITED STATES DISTRICT COURT


                          FOR THE DISTRICT OF HAWAII


UNITED STATES OF AMERICA, ) CR. NO.^ Ri9-00lll j^q
                     Plaintiff,          INDICTMENT


            vs.                         [18U.S.C. §§ 844(e), 875(c),
                                        and 3261]
MICHELET EOUIS,

                     Defendant.



                                  INDICTMENT


      The Grand Jury Charges:
                                     COUNT 1
    Criminal Offense Committed by Person Accompanying the Armed Forces
               Outside the United States - Communicating a Threat
                         (18 U.S.C. §§ 875(c)and 3261)

      On or about the December 28, 2018, in or around Misawa Air Base, Japan,

MICHELET LOUIS,the defendant, who was not a national of or ordinarily a

resident of Japan, engaged in the following conduct outside ofthe United States

that constituted an offense punishable by imprisonment for more than one year, if

the conduct had been engaged in within the special maritime and territorial

jurisdiction ofthe United States, while accompanying the Armed Forces outside

the United States, namely: LOUIS knowingly did transmit in interstate and foreign

commerce from in or around Misawa Air Base, Japan,to the Federal Bureau of

Investigation, a communication, namely, a telephone call, and that communication

contained a threat to injure the person of another by stating in substance and in part

that "I'm going to build a few pipe bombs,""I'm going to find a gun," and "I'm

going to take out as many gay people as I can[]," in violation of Title 18, United

States Code, Section 875(c).

      All in violation of Title 18, United States Code, Sections 875(c)and 3261.
                                     COUNT2
    Criminal Offense Committed by Person Accompanying the Armed Forces
            Outside the United States - Making Threat by Telephone
                        (18 U.S.C. §§ 844(e)and 3261)

      On or about the December 28,2018, in or around Misawa Air Base, Japan,

MICHELET LOUIS,the defendant, who was not a national of or ordinarily a

resident of Japan, engaged in the following conduct outside ofthe United States

that constituted an offense punishable by imprisonment for more than one year, if

the conduct had been engaged in within the special maritime and territorial

jurisdiction ofthe United States, while accompanying the Armed Forces outside

the United States, namely: through the use of a telephone, and in and affecting

interstate and foreign commerce,LOUIS willfully made a threat concerning an

alleged attempt being made, and to be made,to kill and injure individuals, by

means of an explosive, by stating in substance and in part, in a telephone call to the

Federal Bureau ofInvestigation, that"I'm going to build a few pipe bombs,""I'm

going to find a gun," and "I'm going to take out as many gay people as I can[]," in

violation of Title 18, United States Code, Section 844(e).
      All in violation of Title 18, United States Code, Sections 844(e) and 3261.

      DATED:         August 22, 2019, at Honolulu, Hawaii.



                                                   A TRUE BILL


                                                   A/FOREPERSON
                                                   FOREPERSON




KENJI M.PRICE
United States Attorney
District of Hawaii




REBECCA A.PERLMUTTER
Assistant United States Attorney




United States v. Michelet Louis
Indictment
Cr. No.
             C R19-00liyAO
